Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11276299. Although the claims at issue are not identical, they are not patentably distinct from each other because the of the instant claims and the patent claims are nearly identical.
Instant claims
PN11276299
1. A method, performed by a personal communication device, comprising: receiving, by a processor of the personal communication device via a transceiver coupled to the processor, an incoming communication from a remote location; providing, by the processor via a user interface coupled to the processor, an indication to a user of the personal communication device that the alert message was received; determining that the user failed to respond to the indication within a predetermined time period; generating, by the processor, an outgoing communication to a remote monitoring facility when the user does not respond to the indication within the predetermined time period; and transmitting, by the transceiver, the outgoing communication to the remote monitoring facility.
1. A method, performed by a personal communication device, comprising: receiving, by a processor of the personal communication device via a transceiver coupled to the processor, an incoming communication from a remote location; determining, by the processor, that the incoming communication comprises an alert message from a home monitoring system; in response to determining that the incoming communication comprises an alert message from a home monitoring system, providing, by the processor via a user interface coupled to the processor, an indication to a user of the personal communication device that the alert message was received; determining that the user failed to respond to the indication within a predetermined time period; generating, by the processor, an outgoing communication to a remote monitoring facility when the user does not respond to the indication within the predetermined time period; and transmitting, by the transceiver, the outgoing communication.
2. The method of claim 1, further comprising: determining, by the processor, that the incoming communication comprises an alert message from a home monitoring system.
In Claim1 of Patent. 
3. The method of claim 2, wherein determining that the incoming communication comprises an alert message from a home operating system comprises: identifying, by the processor, an event identification code contained in the incoming communication; comparing, by the processor, the event identification code to a list of codes stored within a memory coupled to the processor; and determining that the incoming communication comprises an alert message when the event identification code matches one of the codes stored in the memory.
2. The method of claim 1, wherein determining that the incoming communication comprises an alert message from a home operating system comprises: identifying, by the processor, an event identification code contained in the incoming communication; comparing, by the processor, the event identification code to a list of codes stored within a memory coupled to the processor; and determining that the incoming communication comprises an alert message when the event identification code matches one of the codes stored in the memory.
4. The method of claim 3, wherein the event identification code comprises a standardized alarm code.
3. The method of claim 2, wherein the event identification code comprises a standardized alarm code.
5. The method of claim 1, wherein generating an outgoing communication to a remote monitoring facility comprises: starting, by the processor, a timer after the indication has been provided to the user interface; and generating the outgoing communication when the timer expires and no response from the user was received.
4. The method of claim 1, wherein generating an outgoing communication to a remote monitoring facility comprises: starting, by the processor, a timer after the indication has been provided to the user interface; and generating the outgoing communication when the timer expires and no response from the user was received.
6. The method of claim 1, wherein the monitoring system is not capable of directly communicating with the remote monitoring facility.
5. The method of claim 1, wherein the monitoring system is not capable of directly communicating with the remote monitoring facility.
7. The method of claim 1, wherein the alert message comprises a standardized alarm code, and generating the outgoing communication comprises: converting, by the processor, the standardized alarm code into two or more DTMF tones; and providing, by the processor, the two or more DTMF tones to the remote monitoring facility when the remote monitoring facility receives the outgoing communication.
6. The method of claim 1, wherein the alert message comprises a standardized alarm code, and generating the outgoing communication comprises: converting, by the processor, the standardized alarm code into two or more DTMF tones; and providing, by the processor, the two or more DTMF tones to the remote monitoring facility when the remote monitoring facility receives the outgoing communication.
8. The method of claim 1, further comprising: establishing, by the processor, voice communications with the remote monitoring facility after transmitting the outgoing communication.
7. The method of claim 1, further comprising: establishing, by the processor, voice communications with the remote monitoring facility after transmitting the outgoing communication.
9. A personal communication device, comprising: a transceiver for sending and receiving wireless communications; a memory for storing processor-executable instructions; a user interface; and a processor, coupled to the transceiver, the memory and the user interface, for executing the processor-executable instructions that causes the mobile communication device to: receive, by the processor via the transceiver, an incoming communication from a remote location; provide, by the processor via a user interface, an indication to a user of the personal communication device that the alert message was received; determine that the user failed to respond to the indication within a predetermined time period; generate, by the processor, an outgoing communication to a remote monitoring facility when the user does not respond to the indication within the predetermined time period; and transmit, by the transceiver, the outgoing communication to the remote monitoring facility.
8. A personal communication device, comprising: a transceiver for sending and receiving wireless communications; a memory for storing processor-executable instructions; a user interface; and a processor, coupled to the transceiver, the memory and the user interface, for executing the processor-executable instructions that causes the mobile communication device to: receive, by the processor via the transceiver, an incoming communication from a remote location; determine, by the processor, that the incoming communication comprises an alert message from a home monitoring system; in response to determining that the incoming communication comprises an alert message from a home monitoring system, provide, by the processor via a user interface, an indication to a user of the personal communication device that the alert message was received; determine that the user failed to respond to the indication within a predetermined time period; generate, by the processor, an outgoing communication to a remote monitoring facility when the user does not respond to the indication within the predetermined time period; and transmit, by the transceiver, the outgoing communication.
10. The personal communication device of claim 9, wherein the processor-executable instructions comprises further instructions that causes the person al communication device to: determine, by the processor, that the incoming communication comprises an alert message from a home monitoring system.
In claim 8 of Patent. 
11. The personal communication device of claim 10, wherein the processor-executable instructions for determining that the incoming communication comprises an alert message from a home operating system comprises instructions that causes the personal communication device to: identify, by the processor, an event identification code contained in the incoming communication; compare, by the processor, the event identification code to a list of codes stored within the memory; and determine that the incoming communication comprises an alert message when the event identification code matches one of the codes stored in the memory.
9. The personal communication device of claim 8, wherein the processor-executable instructions for determining that the incoming communication comprises an alert message from a home operating system comprises instructions that causes the personal communication device to: identify, by the processor, an event identification code contained in the incoming communication; compare, by the processor, the event identification code to a list of codes stored within the memory; and determine that the incoming communication comprises an alert message when the event identification code matches one of the codes stored in the memory.
12. The personal communication device of claim 11, wherein the event identification code comprises a standardized alarm code.
10. The personal communication device of claim 9, wherein the event identification code comprises a standardized alarm code.
13. The personal communication device of claim 9, wherein the processor-executable instructions for generating an outgoing communication to a remote monitoring facility comprises instructions that causes the personal communication device to: start, by the processor, a timer after the indication has been provided to the user interface; and generate the outgoing communication when the timer expires and no response from the user was received.
11. The personal communication device of claim 8, wherein the processor-executable instructions for generating an outgoing communication to a remote monitoring facility comprises instructions that causes the personal communication device to: start, by the processor, a timer after the indication has been provided to the user interface; and generate the outgoing communication when the timer expires and no response from the user was received.
14. The personal communication device of claim 9, wherein the monitoring system is not capable of directly communicating with the remote monitoring facility.
12. The personal communication device of claim 8, wherein the monitoring system is not capable of directly communicating with the remote monitoring facility.
15. The personal communication device of claim 9, wherein the alert message comprises a standardized alarm code, and wherein the processor-executable instructions for generating the outgoing communication comprises instructions that causes the personal communication device to: convert, by the processor, the standardized alarm code into two or more DTMF tones; and provide, by the processor, the two or more DTMF tones to the remote monitoring facility when the remote monitoring facility receives the outgoing communication.
13. The personal communication device of claim 8, wherein the alert message comprises a standardized alarm code, and wherein the processor-executable instructions for generating the outgoing communication comprises instructions that causes the personal communication device to: convert, by the processor, the standardized alarm code into two or more DTMF tones; and provide, by the processor, the two or more DTMF tones to the remote monitoring facility when the remote monitoring facility receives the outgoing communication.
16. The personal communication device of claim 9, comprising further processor- executable instructions that causes the personal communication device to: establish, by the processor, voice communications with the remote monitoring facility after transmitting the outgoing communication.
14. The personal communication device of claim 8, comprising further processor- executable instructions that causes the personal communication device to: establish, by the processor, voice communications with the remote monitoring facility after transmitting the outgoing communication.


Claim Rejections - 35 USC § 112
Claims 6, 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the monitoring system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 has similar deficiencies claim 6 thus of similarly rejected as claim 6. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6,8-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro US20090323904 in view of Esenwein US20170180965.
Regarding claim 1, Shapiro discloses a method, performed by communication device (central monitoring center 146 of fig. 2 and ¶31) , comprising: receiving, by a processor (controller 250 of fig. 2 and ¶31) of the communication device via a transceiver (TRx 254 of fig.2 and ¶31)  coupled to the processor, an incoming communication from a remote location  (fig. 3 and ¶35); providing, by the processor via a user interface (user interface of 258 of figs. 2, 3 and ¶s31, 38)  coupled to the processor, an indication to a user of the communication device that the alert message was received (step 206 of fig. 3 and ¶36); determining that the user failed to respond to the indication within a predetermined time period(step 206 of fig. 3 and ¶37). 
Shapiro fails to disclose to explicitly disclose  a personal communication device or generating, by the processor, an outgoing communication to a remote monitoring facility when the user does not respond to the indication within the predetermined time period; and transmitting, by the transceiver, the outgoing communication to the remote monitoring facility.
	However Esenwein contemplates on fig.1 and ¶51 in view of ¶37 disclose  a personal communication device (mobile function device 10) or generating, by the processor, an outgoing communication (emergency signal/call of ¶51) when the user does not respond to the indication within the predetermined time period; and transmitting, by the transceiver, the outgoing communication. 
	Therefore, it would have been obvious for one ordinary skill in art at the effective filling date of the invention to include the cited features of Esewein into Shapiro to enhance safety response time. 
	Regarding Claim 2, Shapiro discloses in fig,2 and ¶31determining, by the processor, that the incoming communication comprises an alert message from a home monitoring system.
	Regarding Claim 3, Shapiro discloses in figs. 2, 3 and ¶s31, 33 wherein determining that the incoming communication comprises an alert message from a home operating system comprises: identifying, by the processor, an event identification code contained in the incoming communication; comparing, by the processor, the event identification code to a list of codes stored within a memory (database 252 of fig. 2) coupled to the processor; and determining that the incoming communication comprises an alert message when the event identification code matches one of the codes stored in the memory.
	Regarding claim 4, Shapiro fails to explicitly disclose wherein the event identification code comprises a standardized alarm code.
Shapiro discloses fig. 1 and ¶s23, 29  alarm codes and event codes. 
Therefore it would have obvious for one ordinary skill in art at the effective filling date of the invention to include standardized alarm code for enhanced system interoperability. 
Regarding Claim 5, Esenwein contemplates on fig.1 and ¶51 in view of ¶37 wherein generating an outgoing communication to a remote monitoring facility comprises: starting, by the processor, a timer after the indication has been provided to the user interface; and generating the outgoing communication when the timer expires and no response from the user was received.	
Regarding claim 6, Shapiro discloses in fig. 2 and ¶31 wherein the monitoring system is not capable of directly communicating with the remote monitoring facility.
Regarding claim 8, Shapiro discloses in fig.1 and ¶s 23, 24, 29 and 31 further comprising: establishing, by the processor, voice communications with the remote monitoring facility after transmitting the outgoing communication.
Regarding claim 9, it is analogous to claim 1, thus similarly rejected. 
Regarding claim 10, it is analogous to claim 2, thus similarly rejected.
Regarding claim 11, it is analogous to claim 3, thus similarly rejected.
Regarding claim 12, it is analogous to claim 4, thus similarly rejected.
Regarding claim 13, it is analogous to claim 5, thus similarly rejected.
Regarding claim 14, it is analogous to claim 6, thus similarly rejected.
Regarding claim 16, it is analogous to claim 8, thus similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685